DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-09-12 (herein referred to as the Reply) where claim(s) 1, 3-5, 8-15, 18-19 are pending for consideration.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Alley_759 (US20050003759) in view of Furman_618 (US20120040618)
Claim(s) 1
Alley_759 teaches
	at least a first radio and a second radio, both radios being configured to communicate with each other, First Anonymous Communication Device (ACD)  and second ACD <FIG(s). 1, 2; para. 0036-0038, 0040; Claim(s) 1>.
	wherein the radio communication system has a transmit mode in which an initial signal pattern is transmitted at the beginning of a communication via the first radio and has a receive mode in which the initial signal pattern is received by the second radio, Initial output signal (i.e., beacon signal) received by the second ACD and transmitted by a first ACD for link establishment. <FIG(s). 1; para. 0008-0010, 0036-0040; Claim(s) 1>.
	wherein the initial signal pattern is the first communication signal transmitted by the first radio before the communication is established between the first radio and the second radio, wherein the initial signal pattern is necessary to establish the communication between the first radio and the second radio,  Initial output signal (i.e., beacon signal) is the first signal communicated between the first ACD and a second ACD used to establish a communication link between said communication devices over any available frequency. Disclosed is that ACD provides means to communicate anonymously with any other device without knowing an identification code or without requiring a service contract and requires the infra-red targeting setup in order to communicate <FIG(s). 1; para. 0007-0008, 0036-0038, 0040; Claim(s) 1>.
wherein the second radio is configured to derive 
a radio frequency characteristic from the initial signal pattern, The beacon signal will provide operating specification data including, RF channel frequency etc. <FIG(s). 1; para. 0037, 0040>.
	wherein the radio frequency characteristic derived from the initial signal pattern is assigned to a signal bandwidth of a signal to be used for the communication by the radio communication system such that it is not necessary for the second radio to have a priori knowledge of the signal bandwidth used by the first radio, and The communication over the synchronized RF inherently has a bandwidth that it used between the targeting and targeted device. The disclosed embodiments provides a user to anonymously target any other ACD with IF range to communicate without prior knowledge of each device’s configuration or identification, and more particularly which bandwidth the other device is communicating on.  <FIG(s). 1; Background, para. 0009-0011, 0036-0040; Claim(s) 1>.
	wherein the second radio is configured to adjust its receiving parameters based on 
the radio frequency characteristic Targeted ACD receiving the beacon and performs synchronization of its radio frequency based on the beacon <FIG(s). 1; Background, para. 0008-0010, 0019-0020, 0036-0040; Claim(s) 1>.
Alley_759 does not explicitly teach
wherein the second radio is configured to derive at least one communication channel parameter and wherein the second radio is configured to adjust its receiving parameters based on the at least one communication channel parameter derived from the initial signal pattern.
However, in a similar endeavor, Furman_618 teaches
wherein the second radio is configured to derive at least one communication channel parameter The second radio station determines at least one channel characteristic based upon receipt of the wideband message probe such as a multi-path value, a profile noise value, bandwidth values etc. which all can considered channel characteristics values <FIG(s). 1, 2, 3; para. 0023-0025, 0029>.
and wherein the second radio is configured to adjust its receiving parameters based on the at least one communication channel parameter derived from the initial signal pattern. From the wideband message probe, the second radio station derives the least one channel characteristic based upon receipt of the wideband message probe and updates the radio. For example, updates the radio to accommodate a derived value such as such as a multi-path value, a profile noise value, bandwidth values etc. which all can considered channel characteristics values <FIG(s). 1, 2, 3; para. 0023-0029>.
Additionally, Furman_618 teaches
	at least a first radio and a second radio, both radios being configured to communicate with each other,  A first HF radio communications device 11 and a second HF radio communications device 12 communicating between each other <FIG(s). 1; para. 0016>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Alley_759 with the embodiment(s) disclosed by Furman_618. One of ordinary skill in the art would have been motivated to make this modification in order to provide a communication system that is robust in bandwidth capabilities and provides the capability to use multiple bandwidths in an adaptive manner. See para. 0007.
Claim(s) 3
Alley_759 does not explicitly teach
wherein the transmit mode comprises an initialization sub-mode in which 
the initial signal pattern is transmitted and 
a content sub-mode in which content is transmitted.
However in a similar endeavor, Furman_618 teaches
wherein the transmit mode comprises an initialization sub-mode in which 
the initial signal pattern is transmitted and The link setup procedure includes sending wideband message probe prior to establishing an ALE session <FIG(s). 1, 2, 3; para. 0022-0024>.
a content sub-mode in which content is transmitted. The link setup procedure includes the first controller updates the narrowband communication link by sending a narrowband link setup message to the second HF radio communications device. The setup message can be considered content. <FIG(s). 1, 2, 3; para. 0027>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Alley_759 with the embodiment(s) disclosed by Furman_618. One of ordinary skill in the art would have been motivated to make this modification in order to provide a communication system that is robust in bandwidth capabilities and provides the capability to use multiple bandwidths in an adaptive manner. See para. 0007.

Claim(s) 4
Alley_759 does not explicitly teach
wherein the initial signal pattern is assigned to an initialization of the communication between both radios.
However in a similar endeavor, Furman_618 teaches
	wherein the initial signal pattern is assigned to an initialization of the communication between both radios. The link setup procedure includes sending wideband message probe prior to establishing channel characteristics that both radios will be configured to for the ALE session. <FIG(s). 1, 2, 3; para. 0009-0011, 0022-0024>.

The ALE signaling is initiated in order to update the narrowband communication link to another portion of the bandwidth. Accordingly, the handshake signaling disclosed initialized for subsequent communication on the changed bandwidth.  <FIG(s). 3; para. 0009, 0028-0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Alley_759 with the embodiment(s) disclosed by Furman_618. One of ordinary skill in the art would have been motivated to make this modification in order to provide a communication system that is robust in bandwidth capabilities and provides the capability to use multiple bandwidths in an adaptive manner. See para. 0007.
Claim(s) 5
Alley_759 teaches
wherein the radio frequency characteristic derived from the initial signal pattern is different from a content to be transmitted. The communication over the synchronized RF inherently has a bandwidth that it used between the targeting and targeted device. The disclosed embodiments provides a user to anonymously target any other ACD with IF range to communicate without prior knowledge of each device’s configuration or identification, and more particularly which bandwidth the other device is communicating on. The beacon signal and derived bandwidth is not the same content relative to the subsequent communication used after synchronization for communication is performed <FIG(s). 1; Background, para. 0009-0011, 0036-0040; Claim(s) 1>.
Claim(s) 8
Alley_759 does not explicitly teach
wherein the second radio is also configured to derive a content from the initial signal pattern.
However in a similar endeavor, Furman_618 teaches
	wherein the second radio is also configured to derive a content from the initial signal pattern. The receiving second radio receives the probe and derives at least one channel characteristic - a multipath value, a signal-to-noise ratio value, a profile noise value, an interference value, an available bandwidth value, a start of the available bandwidth value, and an occupancy value. In the case more than two values are found, a first value is considered the channel parameter, the second value is considered the RF characteristics and the third value is considered content. That is, some the identified values can be considered all of "content" "channel parameter" and "RF characteristic" because the adjectives (i.e., content, channel parameter, RF characteristic) used in the claim language are not necessarily exclusive.   <para. 0023>.
Claim(s) 9
Alley_759 does not explicitly teach
wherein at least the second radio is configured to analyze a waveform of the initial signal pattern.
However in a similar endeavor, Furman_618 teaches
	wherein at least the second radio is configured to analyze a waveform of the initial signal pattern. The receiving second radio analyzes the wideband message probe which may comprise a chirp waveform probe in order to get the least one channel characteristics <FIG(s). 3; para. 0022, 0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Alley_759 with the embodiment(s) disclosed by Furman_618. One of ordinary skill in the art would have been motivated to make this modification in order to provide a communication system that is robust in bandwidth capabilities and provides the capability to use multiple bandwidths in an adaptive manner. See para. 0007.
Claim(s) 11
Alley_759 teaches
wherein at least one of both radios is enabled to be operated in the transmit mode and the receive mode. Both ACD can embodiment the role of the targeting or targeted device <FIG(s). 1; para. 0008-0010, 0036-0040; Claim(s) 1>.
Note that Furman_618 also teaches this limitation:
	wherein at least one of both radios is enabled to be operated in the transmit mode and the receive mode. Both the first HF radio communications device 11 and second HF radio communications device 12 includes transceivers for two-way communication between each other. See FIG. 1 and 3 where at different steps each device can receive and transmit. <FIG(s). 1, 2, 3; para. 0016, 0029>.
Claim(s) 12
Alley_759 teaches
wherein at least one of both radios is a transceiver. The ACD can be embodied as communicate devices that have transceivers for receiving and transmitting <FIGs. 1; para. 0004, 0009-0010>
Note that Furman_618 also teaches this limitation:
	wherein at least one of both radios is a transceiver. The first HF radio communications device 11 includes a first antenna 16, a first transceiver 15 coupled to the first antenna, and a first controller 13 coupled to the first transceiver. Similarly, the second HF radio communications device 12 includes a second transceiver 15 coupled to the second antenna and a second controller 14 coupled to the second transceiver. See FIG. 1 and 3 where at different steps each device can receive and transmit. <FIG(s). 1; para. 0016>.
Claim(s) 13, 18
Alley_759 does not explicitly teach
wherein the radio communication system is configured to automatically detect the signal bandwidth of the signal to be used for the communication by the radio communication system based on the initial signal pattern.
However in a similar endeavor, Furman_618 teaches
wherein the radio communication system is configured to automatically detect the signal bandwidth of the signal to be used for the communication by the radio communication system based on the initial signal pattern. The link can be updated such that communication occur within a portion of a bandwidth of the wideband message probe and an associated frequency offset value. For example, subsequent communications over the link once established, would be performed within a 10 kHz of bandwidth with an offset of 7 KHz, i.e. centered at 12.0 kHz. <para. 0027>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Alley_759 with the embodiment(s) disclosed by Furman_618. One of ordinary skill in the art would have been motivated to make this modification in order to provide a communication system that is robust in bandwidth capabilities and provides the capability to use multiple bandwidths in an adaptive manner. See para. 0007.
Claim(s) 14
Alley_759 teaches
providing a radio communication system comprising a first radio and a second radio; First Anonymous Communication Device (ACD) and second ACD in the system are provided <FIG(s). 1, 2; para. 0036-0038, 0040; Claim(s) 1>.
	transmitting via the first radio of the radio communication system an initial signal pattern,  wherein the initial signal pattern is the first communication signal transmitted by either the first radio or the second radio before a communication is established between the first radio and the second radio,  wherein the initial signal pattern is necessary to establish the communication between the first radio and the second radio; Initial output signal (i.e., beacon signal) received by the second ACD and transmitted by a first ACD. <FIG(s). 1; para. 0008-0010, 0036-0040; Claim(s) 1>. Initial output signal (i.e., beacon signal) is the first signal communicated between the first ACD and a second ACD used to establish to establish a communication link between said communication devices over any available frequency. Disclosed is that ACD ACD) provides means to communicate anonymously with any other device without knowing an identification code or without requiring a service contract and requires the infra-red targeting setup in order to communicate <FIG(s). 1; para. 0007-0008, 0036-0038, 0040; Claim(s) 1>.
	receiving the initial signal pattern via a second radio of the radio communication system; Initial output signal (i.e., beacon signal) received by the second ACD and transmitted by a first ACD. <FIG(s). 1; para. 0008-0010, 0036-0040; Claim(s) 1>.
	processing the initial signal pattern received by the second radio;  Targeted ACD receiving the beacon and performs synchronization of its radio frequency based on the beacon <FIG(s). 1; Background, para. 0008-0010, 0019-0020, 0036-0040; Claim(s) 1>.
	determining a radio frequency characteristic from the initial signal pattern, The beacon signal will provide operating specification data including, RF channel frequency etc. <FIG(s). 1; para. 0037, 0040>.
wherein the radio frequency characteristic determined from the initial signal pattern is indicative of a signal bandwidth of a signal to be used to establish the communication between the first radio and the second radio of the radio communication system such that it is not necessary for the second radio to have a priori knowledge of the signal bandwidth used by the first radio; and The communication over the synchronized RF inherently has a bandwidth that it used between the targeting and targeted device. The disclosed embodiments provides a user to anonymously target any other ACD with IF range to communicate without prior knowledge of each device’s configuration or identification, and more particularly which bandwidth the other device is communicating on.  <FIG(s). 1; Background, para. 0009-0011, 0036-0040; Claim(s) 1>.
	adjusting receiving parameters of the second radio based on the radio frequency characteristic Targeted ACD receiving the beacon and performs synchronization of its radio frequency based on the beacon <FIG(s). 1; Background, para. 0008-0010, 0019-0020, 0036-0040; Claim(s) 1>.
Alley_759 does not explicitly teach
	determining at least one communication channel parameter and from the initial signal pattern, 
adjusting receiving parameters of the second radio based on the at least one communication channel parameter derived from the initial signal pattern.
However in a similar endeavor, Furman_618 teaches
	determining  at least one communication channel parameter and from the initial signal pattern, The second radio station determines at least one channel characteristic based upon receipt of the wideband message probe such as a multi-path value, a profile noise value, bandwidth values etc. which all can considered channel characteristics values <FIG(s). 1, 2, 3; para. 0023-0025, 0029>.
adjusting receiving parameters of the second radio based on the at least one communication channel parameter derived from the initial signal pattern. The second radio station updates radio based on the least one channel characteristic based upon receipt of the wideband message probe such as a multi-path value, a profile noise value, bandwidth values etc. which all can considered channel characteristics values <FIG(s). 1, 2, 3; para. 0023-0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Alley_759 with the embodiment(s) disclosed by Furman_618. One of ordinary skill in the art would have been motivated to make this modification in order to provide a communication system that is robust in bandwidth capabilities and provides the capability to use multiple bandwidths in an adaptive manner. See para. 0007.
Claim(s) 15
Alley_759 does not explicitly teach
wherein the initial signal pattern is transmitted prior to transmitting content so that the initial signal pattern is used for initializing the communication.
However in a similar endeavor, Furman_618 teaches
	wherein the initial signal pattern is transmitted prior to transmitting content so that the initial signal pattern is used for initializing the communication. Wideband message probe, which is used in an operation to properly setup the communication link,  is transmitted prior to the transmission of: a reverse wideband message probe, narrowband reply message, sending a narrowband link setup message, and subsequent messages once the link has been established. Any of the aforementioned transmission can be considered content. <FIG(s). 3; para. 0025-0027, 0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Alley_759 with the embodiment(s) disclosed by Furman_618. One of ordinary skill in the art would have been motivated to make this modification in order to provide a communication system that is robust in bandwidth capabilities and provides the capability to use multiple bandwidths in an adaptive manner. See para. 0007.
Claim(s) 19
Alley_759 teaches
a first radio and a second radio, the first and second radios each configured to communicate with the other of the first and second radios,  First Anonymous Communication Device (ACD)  and second ACD <FIG(s). 1, 2; para. 0036-0038, 0040; Claim(s) 1>.
	wherein the radio communication system  has a transmit mode in which an initial signal pattern is transmitted via the first radio and  has a receive mode in which the initial signal pattern is received by the second radio,  Initial output signal (i.e., beacon signal) received by the second ACD and transmitted by a first ACD. <FIG(s). 1; para. 0008-0010, 0036-0040; Claim(s) 1>.
	wherein the initial signal pattern is the first communication signal transmitted by the first radio before a communication is established between the first radio and the second radio, 	wherein the initial signal pattern is necessary to establish the communication between the first radio and the second radio,  Initial output signal (i.e., beacon signal) is the first signal communicated between the first ACD and a second ACD used to establish a communication link between said communication devices over any available frequency. Disclosed is that ACD ACD) provides means to communicate anonymously with any other device without knowing an identification code or without requiring a service contract and requires the infra-red targeting setup in order to communicate <FIG(s). 1; para. 0007-0008, 0036-0038, 0040; Claim(s) 1>.
	wherein the second radio is configured to derive  a radio frequency characteristic from the initial signal pattern transmitted by the first radio, The beacon signal will provide operating specification data including, RF channel frequency etc. <FIG(s). 1; para. 0037, 0040>.
wherein the radio frequency characteristic derived from the initial signal pattern is assigned to a signal bandwidth of a signal to be used for the communication between the first and second radios subsequent initial signal pattern transmission, and  The communication over the synchronized RF inherently has a bandwidth that it used between the targeting and targeted device. The disclosed embodiments provides a user to anonymously target any other ACD with IF range to communicate without prior knowledge of each device’s configuration or identification, and more particularly which bandwidth the other device is communicating on.  <FIG(s). 1; Background, para. 0009-0011, 0036-0040; Claim(s) 1>.
	wherein the second radio is configured to adjust its receiving parameters based on  
the radio frequency characteristic Targeted ACD receiving the beacon and performs synchronization of its radio frequency based on the beacon <FIG(s). 1; Background, para. 0008-0010, 0019-0020, 0036-0040; Claim(s) 1>.
the second radio adjusting said receiving parameters without prior knowledge of the signal bandwidth to be used for the communication between the first and second radios subsequent initial signal pattern transmission. The communication over the synchronized RF inherently has a bandwidth that it used between the targeting and targeted device. The disclosed embodiments provides a user to anonymously target any other ACD with IF range to communicate without prior knowledge of each device’s configuration or identification, and more particularly which bandwidth the other device is communicating on.  <FIG(s). 1; Background, para. 0009-0011, 0036-0040; Claim(s) 1>.
Alley_759 does not explicitly teach
	wherein the second radio is configured to derive at least one communication channel parameter and 
	wherein the second radio is configured to adjust its receiving parameters based on the at least one communication channel parameter derived from the initial signal pattern, 
However in a similar endeavor, Furman_618 teaches
	wherein the second radio is configured to derive at least one communication channel parameter and The second radio station determines at least one channel characteristic based upon receipt of the wideband message probe such as a multi-path value, a profile noise value, bandwidth values etc. which all can considered channel characteristics values <FIG(s). 1, 2, 3; para. 0023-0025, 0029>.
	wherein the second radio is configured to adjust its receiving parameters based on the at least one communication channel parameter derived from the initial signal pattern, The second radio station updates radio based on the least one channel characteristic based upon receipt of the wideband message probe such as a multi-path value, a profile noise value, bandwidth values etc. which all can considered channel characteristics values <FIG(s). 1, 2, 3; para. 0023-0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Alley_759 with the embodiment(s) disclosed by Furman_618. One of ordinary skill in the art would have been motivated to make this modification in order to provide a communication system that is robust in bandwidth capabilities and provides the capability to use multiple bandwidths in an adaptive manner. See para. 0007.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Alley_759 (US20050003759) in view of Furman_618 (US20120040618), and further view of Brommer_577 (US20170339577)
Claim(s) 10
Alley_759 does not explicitly teach
wherein at least one of both radios comprises a software-defined waveform platform.
However in a similar endeavor, Brommer_577 teaches
	wherein at least one of both radios comprises a software-defined waveform platform. A software defined radio beacon that automatically and sequentially generates waveforms simulating different wireless protocols to permit evaluation of the environment <FIG(s). 4; para. 0012, 0017, 0027, 0068-0069>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Alley_759 and Furman_618 with the embodiment(s) disclosed by Brommer_577. One of ordinary skill in the art would have been motivated to make this modification in order to a system that can adequately characterize the RF environment and to be able to suggest optimization procedures and/or provide robust link connections between wireless points that does not interfere or degrade other signals in the environment. See Background, para. 0011, 0016.



Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
Prior Art Alley_759/ Furman_618
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
The Reply purports that Alley and Furman are incompatible with each other (i.e., they teach away). The examiner disagrees. Ally teaches an RF carrier to match a target device for communications (para. 0004-0008) where the device might not know an identification code (i.e., an address). Furman is directed to establishing a communication link via ALE protocol. The Reply argues the references are incompatible because a device in Alley *might* not know an address of a potential communication partner and devices of Furman would already know the device of a potential communication partner. Whether you know or not know the address of a potential communication partner is not an incompatible feature that causes Furman to “teach away” from Ally such it would render the embodiments of Ally inoperable. 
Furthermore, the Reply argues that “Alley and Furman relate to two completely different communication techniques. Therefore, there would be is no reason to assume that any of the techniques described in Furman can successfully be carried over to modify the teachings of Alley.” However, this argument assumes (1) different communication techniques must be exclusive and (2) one skilled in the art cannot be motived to combine different communication techniques or at least aspects of the different techniques. The Examiner purported both these assumptions are in error. 
The following arguments in the Reply have been fully considered and are persuasive:
With regards wideband message probe and initial signal pattern, arguments are persuasive as the previous action mapped the initial signal pattern to both the wideband message probe of Furman and the setup message of Furman. The re-interpretation of Furman used in the rejections herein maps only the wideband message probe of Furman to the claimed initial signal pattern. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415